Exhibit 10.1

 

August 5, 2005

 

 

Ms. Ann Harten

1102 Shady Lane

Wheaton, IL  60187

 

 

Dear Ann:

 

As discussed, this letter agreement and the accompanying Confidentiality,
Proprietary Rights & Non-Solicitation Agreement (“Confidentiality Agreement”)
have been prepared in recognition of your importance to SIRVA.

 

Pursuant to this letter agreement, in the event your employment with SIRVA and
all affiliates of its affiliates is terminated by SIRVA “Without Cause” (as
defined below), SIRVA will pay to you severance pay in an amount equal to the
sum of (i) twelve months of your then current base salary (less the amount, if
any, paid or payable to you under the terms of any other severance plan, policy,
or program maintained by SIRVA), (ii) the annual bonus under the Management
Incentive Plan, if any, that would otherwise be payable to you for the year in
which your employment is terminated but for the termination of your employment
before the end of the year and bonus payment date (prorated for the number of
full or partial months worked in such year), and (iii) the annual bonus under
the Management Incentive Plan, if any, that you earned but have not yet received
for the year preceding the year in which your employment is terminated.  The
prorated annual bonus payable under clause (ii) will be paid in a single lump
sum at the same time that the annual bonus for such year is payable to other
employees.  For purposes of determining the amount of the payment under clause
(ii), the amount of the bonus for the year in which your employment is
terminated will equal the amount of the bonus that you would have received under
the terms of the Management Incentive Plan for such year based on actual
performance for the year with respect to corporate goals and actual performance
through the date of termination with respect to personal goals.  The amount
payable under clause (iii), if any, will be paid in a single lump sum at the
same time that such bonus is payable to all other employees.  You will be deemed
to “earn” an annual bonus payable under clause (iii) above for a year if you are
employed by SIRVA or one of its affiliates on December 31 of such year and would
otherwise be entitled to payment of the bonus under the Management Incentive
Plan but for the termination of your employment before the bonus payment date.

 

The amount payable under clause (i) of the preceding paragraph will be paid in
the form of salary continuation over a twelve (12) month period commencing at
your termination of employment; provided, however, that if SIRVA’s independent
auditor concludes that such salary continuation payments are likely to be
treated as deferred compensation that is subject to the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
that such payments are unlikely to satisfy the distribution provisions of Code
Section 409A(a)(2) and applicable rules, regulations and other guidance of
general applicability issued thereunder, SIRVA will pay the severance to you,
less applicable payroll taxes and withholding, in accordance with either (A) or
(B) below, as applicable:

 

(A)          1/12th each month during the calendar year in which your
termination occurs and the balance no later than the December 31 immediately
following or concurrent with the date of your termination; or

 

(B)           If a transition period for complying with Code Section 409A is
provided in IRS or Treasury guidance of general applicability and the last day
of such transition period is after the December 31 immediately following or
concurrent with your termination of employment, then 1/12th each month during
the calendar year in which your termination occurs and during any subsequent
transition period (but in no event for more than 12 months) and the balance, if
any, no later than the last day of such transition period.

 

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, no severance benefits (including the special
bonus treatment described in clauses (ii) and (iii) of the second paragraph)
will be due under this letter agreement if your employment terminates in
connection with a sale, merger or other corporate transaction, if you accept an
offer of employment from the purchaser or SIRVA or an affiliate in connection
with the transaction or receive an offer of employment for a comparable position
from the purchaser or SIRVA or an affiliate in connection with the transaction,
or if you fail to execute a general release of claims in a form satisfactory to
SIRVA.  SIRVA may not amend, modify or revoke the severance benefits provided in
this letter agreement without your consent unless it gives you twelve months
advance written notice of the amendment, modification or revocation of such
severance benefits.

 

For purposes of this letter agreement, the term “Without Cause” means a
termination of your employment by SIRVA for reasons other than (i) the continued
willful failure to substantially perform the duties and obligations of your
employment (other than any such failure due to a physical or mental illness),
(ii) willful and serious misconduct that has caused or is reasonably expected to
result in material injury to SIRVA or any of its affiliates, (iii) conviction
of, or entering a plea of guilty or nolo contendere to, a crime that constitutes
a felony or (iv) the willful or material breach of any of your obligations under
the accompanying Confidentiality Agreement.

 

To be eligible for the enhanced severance described in this letter agreement,
you must sign and return by August 12, 2005 both this letter agreement and the
Confidentiality Agreement, and must comply with the Confidentiality Agreement’s
terms.

 

This letter agreement has been prepared in duplicate.  You should countersign
and date both copies, as well as both copies of the accompanying Confidentiality
Agreement, and then return one set of executed originals to my attention.  If
you have any questions, please let me know.

 

Sincerely,

 

 

/s/ Todd Schorr

 

Todd Schorr

 

Senior VP Human Resources

 

 

ACCEPTED AND AGREED:

 

 

/s/ Ann Harten

 

Ann Harten

 

 

 

September 15, 2005

 

Date

 

 

--------------------------------------------------------------------------------